DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 18-35 in the reply filed on 06/16/2021 is acknowledged.  The traversal is on the ground(s) that including Group II, claim 36, would not place a burden on the Examiner because it overlaps the subject matter of Group I.  This is not found persuasive because the restriction was based on a lack of unity since the 371 of a PCT application. Applicant failed to argue the validity of the lack of special technical feature over the prior art presented in the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 30, 31 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/0030859) in view of Busardo et al. (US 2016/0052821).
Rogers et al. discloses a process for strengthening a film for a glass panel substrate (see abstract). Rogers et al. discloses applying silicon dioxide onto the glass substrate, sodium is introduced into the silicon dioxide and annealing the coating (see Fig. 16, 0074).Rogers et al. further discloses potassium ions are exchanged within the anti-reflective coating by implanting directly into the layer using an ion implanter (see 0074).
  	Rogers et al. fails to teach using singly-charged and/or multi-charged ion beam using an ECR electron cyclotron resonance ion source as required by claim 18. 
Busardo et al. discloses a process for treating a glass material with an ion beam produced by an electron cyclotron resonance (see abstract and 0049). Busardo et al. further states the electron cyclotron resonance produces multi-charged ions and are compact and sparing in energy (see 0049). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Rogers et al. to include using the ion implanter of Busardo et al. One would have been motivated to do so since Rogers et al. discloses the general teaching of using an ion implanter where Busardo et al. in the same field of endeavor of treating glass substrates discloses an operable implanter used for ions that are capable of producing compact charges that are sparing in energy. 
As to claim 30, the substrate can be formed of sapphire (see 0047 of Rogers et al.).
As to claim 31, substrate can be a watch crystal (see 0035, 0047 of Rogers et al.). 
As to claim 34, the anti-reflection layer is formed of silica (see 0049, 0074 of Rogers et al.). 
As to claim 35, Rogers et al. discloses the thickness of the coating is in the range of 10-400 nanometers (see 0009) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness .
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/0030859) in view of Busardo et al. (US 2016/0052821) as applied to claim 18 above further in view of Koyama (US 2005/0180187).
The teachings of Rogers et al. and Busardo et al. as applied to claim 18 are as stated above. 
Rogers et al. fails to teach the coating is applied using a vacuum deposition as required by claim 19.
Koyama discloses depositing silicon dioxide using a plasma chemical vapor deposition (see 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Rogers et al. and Busardo et al. to include depositing the antireflective coating of silicon dioxide in Rogers et al. using a plasma chemical vapor deposition process as taught by Koyama. One would have been motivated to do so since Rogers is silent as to how the coating is applied and Koyama discloses an operable method of applying silicon dioxide coatings. 
As to claim 20, Koyama teaches the coating is applied using PECVD. 
Claim 21-23 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/0030859) in view of Busardo et al. (US 2016/0052821) as applied to claim 18 above further in view of Bazin et al. (CH713040B1).
The teachings of Rogers et al. and Busardo et al. as applied to claim 18 are as stated above. 
	Rogers et al. and Busardo et al. fail to teach treatment of the substrate prior to application of the anti-reflection layer as required by claim 21. 

It would have been obvious to one having ordinary skill in the art to treat the glass or sapphire of Rogers et al. modified by Busardo prior to the deposition of the antireflective coating as taught by Bazin et al. One would have been motivated to do so since both are directed to treatment of watch surfaces formed of glass by ion implantation where Bazin et al. further teaches treatment of the glass can produce an increased hardness which is desired on such surfaces. 
As to claim 22, Rogers et al. discloses application of additional antireflection layers after treatment (see 0058). 
As to claim 23, Rogers et al. and Busardo et al. fail to teach the ECR ion source as required by the claim. 
Bazin discloses the ion source uses cyclotron resonance of electrons to create a plasma. A microwave is injected into a low pressure gas to be ionized, where the microwave heats the free electrons in the gas which collide with atoms or molecules and ionize (see 0018). The atoms that are implanted into the surface can be nitrogen, carbon, oxygen, argon, helium, or neon (see 0028). The materials being treated can be ceramics or metals where the mechanical properties such as scratch resistance are improved through ion implantation (see 0052). 
It would have been obvious to one having ordinary skill in the art to use the ECR as taught by Bazin the process of Rogers et al. and Busardo et al. One would have been motivated to do since both are directed to treatment using ECR ion implanting where Bazin discloses an 
As to claim 32, the substrate can be formed of sapphire (see 0047 of Rogers et al.).
As to claim 33, substrate can be a watch crystal (see 0035, 0047 of Rogers et al.). 

Allowable Subject Matter
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Busardo et al. (US 2017/0107641) discloses a single and/or multiple charged gas ion beam used to treat the surface of sapphire material to create an ion implanted layer (see abstract).  The implanted layer provided an anti-glare treatment to the surface. The ions that can be implanted are helium, neon, argon, xenon, carbon, etc. (see 0027). The ion beam is produced by an electron cyclotron resonance source (see 0039).  
Bazin et al. (CH713040B1) discloses implanting multi-charged ions on the surface of a substrate such as watch surfaces (see 0052) using an electron cyclotron resonance multi-charged ion source (see abstract).  Bazin et al. discloses treating a material such as sapphire, polycarbonate or glass where the material is treated to be a semiconductor or electrically insulating (see 0015-0016). The surface can be bombarded with single or multi-charged ions of an electron cyclotron resonance ion source (see 0017). The ion source uses cyclotron resonance of electrons to create a plasma. A microwave is injected into a low pressure gas to be ionized, where the microwave heats the free electrons in the gas which collide with atoms or molecules and ionize (see 0018). The atoms that are implanted into the surface can be nitrogen, carbon, oxygen, argon, helium, or neon (see 0028). The materials being treated can be 
The prior art discloses the treatment of a glass or sapphire substrate with ion implantation of materials such as those recited in claim 24. The prior art of Rogers (cited above) discloses treatment of an antireflective coating of silicon dioxide using ion implantation where potassium ions are implanted. Rogers et al. fails to teach or suggest the implantation of the ions recited in claim 24. The prior art fails to teach or suggest application of an antireflective coating over a transparent substrate and then further treating the antireflective coating by bombarding the coating with ions of claim 24. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715